 



EXHIBIT 10.4

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is effective the 12th day of August, 2002 by and between
BioReliance Corporation, a Delaware corporation with principal offices located
at 14920 Broschart Road, Rockville, Maryland 20850, and all of its subsidiary
companies and its successors or assigns (the “Corporation”) and Allan J.
Darling, Ph.D. (the “Executive”).



1.   POSITION AND EMPLOYMENT RELATIONSHIP:



  1.   The Executive is currently employed as the Vice President, U.S. Biosafety
Testing (“Vice President”). Commencing on the effective date of this Agreement
for a term of twelve (12) months (hereinafter referred to as “Term”), the
Corporation hereby agrees to continue to employ the Executive in his current
position or a comparable position consistent with his qualifications and
experience, and the business needs of the Corporation. At the end of this twelve
(12) month Term, this Agreement and all its provisions will renew once for
another Term of twelve (12) months, unless ninety (90) days prior to the end of
the original Term, the Executive or the President and Chief Executive Officer of
the Corporation provides written notice to the other of an intent not to renew
the Agreement.     2.   Such employment relationship is not at-will and is
instead governed by the terms and conditions set forth in this Agreement. The
Employment relationship, however, may be terminated by the Corporation or the
Executive prior to the expiration of this twelve (12) month Term pursuant to
sections E, F, I, and J respectively of this Agreement.     3.   As Vice
President, the Executive shall perform such duties as may be assigned to the
Executive from time to time by the Corporation’s President and Chief Executive
Officer (“CEO”) or the Corporation’s Board of Directors (“Board”), including,
but not limited to the following: developing and executing plans toward
attainment of current and long-range objectives, including achieving revenue,
revenue growth and income objectives, maximum return on invested capital, and
quality, client satisfaction and employee development goals; developing
financial plans and budgets; overseeing all reporting functions; coordinating
activities with other vice presidents and supporting departmental directors;
supporting Corporate activities including market analyses, strategic planning,
R&D planning and project selection, engagement and assessments of potential
partners, and the like; supporting the evaluation and analysis of acquisition
opportunities, if any; developing and documenting novel or typical service
programs, procedures, methodologies and the like; meeting with clients,
understanding their product and production methods and developing timely and
cost-effective strategies acceptable to them and to various national regulatory
authorities; designing major projects and, as appropriate, writing

Page 1 of 9



--------------------------------------------------------------------------------



 





      major project plans; closing key proposals; directing complex technical
activities, in particular projects of significant scale and scope; solving
challenging technical, regulatory and service problems; building client
relationships; and anticipating follow-on client engagements.



2.   LIMITATION ON OUTSIDE ACTIVITIES: The Executive shall devote his full
employment energies, interest, abilities and time to the performance of the
obligations hereunder and shall not, without written consent of the Corporation,
through its President and CEO, render to others any service of any kind for
compensation, and in addition, shall not engage in any activity which conflicts
or interferes with the performance of the Executive’s duties hereunder.   3.  
COMPENSATION: For all services rendered by Executive pursuant to this Agreement,
Corporation will pay to Executive, and the Executive will accept as full
compensation hereunder, the following:



  1.   Base Salary: The Executive’s annual base salary (“salary”) during
calendar year 2002, as determined by the Compensation Committee of the Board,
shall be two hundred and ten thousand dollars ($210,000). The salary will be
subject to all appropriate federal, state and local withholding requirements and
will be payable in equal bi-weekly installments. The Executive’s salary during a
subsequent calendar year during the Term of this Agreement will be determined by
the Compensation Committee of the Board based upon the recommendation of the
President and CEO, but in no event shall the Executive’s salary be less than the
salary he received during the prior calendar year.     2.   Performance Bonus:
If the Executive remains in the employ of the Corporation through December 31 of
each year during the Term of this Agreement, the Executive shall be eligible for
a performance bonus (“bonus”) based on individual and corporate performance
factors relating to mutually acceptable objectives. Executive’s bonus will be
subject to all appropriate federal, state and local withholding requirements.
The exact amount of the bonus will be at the discretion of the Compensation
Committee of the Board. Unless otherwise specified in this Agreement, the
Corporation will be obligated to pay the Executive the bonus as long as the
Executive (a) does not resign from the Corporation before December 31 of each
year, or (b) is not terminated for Cause (as hereinafter defined), or (c) does
not fail to meet his individual performance objectives. This bonus may also be
paid out on a quarterly basis at the discretion of the Compensation Committee of
the Board.     3.   Stock Options: As an inducement to remain in the employ of
the Corporation and as an incentive to build the Corporation’s value, the
Corporation may grant to the Executive additional stock options. The number of
option shares to be granted and their timing and other terms will be determined
by the Compensation Committee of

Page 2 of 9



--------------------------------------------------------------------------------



 





      the Board and governed by the Corporation’s 1997 Incentive Plan (as
adopted May 28, 1997 and amended and restated September 24, 1997, May 21, 1998,
May 13, 1999, and June 10, 2002) [hereinafter referred to as “1997 Incentive
Plan”], which is attached hereto as Exhibit 1.



D.   BENEFITS AND PERQUISITES:



  1.   Medical and Other Insurance Coverage: The Corporation shall provide such
medical and other insurance coverage to the Executive to the extent and on the
terms that such benefits are made available to other similarly situated
employees. This provision does not alter the Corporation’s right to modify or
eliminate any employee benefit plan from time to time and does not guarantee the
continuation of any kind or level of benefit or perquisite.     2.   Paid
Personal Leave: The Executive shall receive vacation, sick and personal holiday
leave pursuant to the Corporation’s Paid Personal Leave Policy (“PPL”) under the
schedule for an Executive of the Company, which is attached hereto as Exhibit 2
and incorporated herein by reference.     3.   Other Perquisites and Benefits:
The Corporation will provide the Executive with appropriate office space, as it
deems necessary, and will provide telephone, computer, email and internet access
as required to perform the Executive’s duties during the term of his employment.



E.   COMPENSATION UPON CHANGE IN CONTROL: Notwithstanding any other provision in
this Agreement, if there is a “change in control” of the Corporation (as
hereinafter defined) during the Term of this Agreement, and within twelve
(12) months thereafter, either (1) the Executive is terminated Without Cause (as
hereinafter defined in section F) or (2) the Executive’s responsibilities are
significantly reduced and, as a result, the Executive terminates his employment
pursuant to section J, the Executive shall be entitled to the compensation and
benefits set forth below.



  1.   Base Compensation: The Corporation shall pay the Executive sixteen
(16) months of his then current base salary. This compensation will be paid in
two parts, as follows: (a) an initial lump-sum payment of eight (8) months of
base salary will be paid within ten (10) working days of termination of
employment and (b) beginning six (6) months after termination of employment,
equal monthly payments for eight (8) months thereafter. This second payment in
section (b) will be correspondingly reduced by any base compensation payments
the Executive receives through new employment. The Executive is obligated to
inform the Corporation, its successors and assigns, in writing within ten
(10) calendar days of his acceptance of such new employment and include in this
notice what his base compensation and expected start date are. However, if the
Executive’s base compensation at such new employment

Page 3 of 9



--------------------------------------------------------------------------------



 





      is equal to or exceeds his prior base salary at the Corporation, the
Executive may simply confirm this fact in the notice in lieu of disclosing the
actual new base compensation figure.     2.   Stock Options: The disposition of
any and all stock options granted by the Corporation to the Executive will be
governed by the 1997 Incentive Plan.     3.   Bonus Compensation: The
Corporation shall pay the Executive, within thirty (30) calendar days of
termination, his performance bonus, pro-rated to reflect the date of
termination.     4.   Medical Benefits: If the Executive elects to continue
medical benefits coverage under COBRA, the Corporation will pay the applicable
COBRA premium for a period of the lesser of eighteen (18) months or until such
time as the Executive obtains other employment that provides medical benefits
coverage, provided the Executive and any of his eligible dependents elect COBRA
continuation coverage. This provision is otherwise subject to all applicable
COBRA continuation requirements and does not alter the Corporation’s right to
amend or terminate its medical plan.     5.   Other Benefits: If the Executive
is involved in pre-approved course work eligible for reimbursement under the
Corporation’s Tuition Assistance Program (“Program”) or has an education
assistance loan outstanding under that Program, the Corporation will reimburse
any remaining balance due on the course work and forgive any indebtedness in
connection with the outstanding education assistance loan. This provision is
otherwise subject to all applicable Tuition Assistance Program requirements and
does not alter the Corporation’s right to amend or terminate its Program.



A “change in control” for purpose of this Agreement shall be deemed to have
occurred if the Corporation is subject to an acquisition in accordance with
Section 2.12 (a) of the Corporation’s 1997 Incentive Plan, which is attached
hereto as Exhibit 1.

The privileges, compensation, and benefits set forth in section E survive the
expiration of this Agreement as long as there is a “change in control” as herein
defined during the Term of this Agreement.

All compensation paid by the Corporation under section E will be subject to all
appropriate federal, state and local withholding requirements. Also,
notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or distribution of any type to or for the benefit of the
Executive by the Corporation, any affiliate of the Corporation, any person who
acquires ownership or effective control of the Corporation or ownership of a
substantial portion of the Corporation’s assets (within the meaning of
Section 280G of the

Page 4 of 9



--------------------------------------------------------------------------------



 







Internal Revenue Code of 1986 as amended (the “Code”), and the regulations
thereunder), or any affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payment”), is or will be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall
be reduced (but not below zero) if and to the extent necessary so that no
portion of the Total Payments will be subject to the Excise Tax. The Corporation
shall reduce or eliminate the Total Payments by first reducing or eliminating
the portion of the Total Payments which is payable in cash and then by reducing
or eliminating payments which are not payable in cash, in each case in reverse
order beginning with payments or benefits which are paid the farthest in time
from the determination that the Total Payments need to be reduced. All
determinations required to be made under this provision shall be made by a
nationally recognized accounting firm that is the Corporation’s outside auditor
at the time of such determinations.

Any dispute between the Executive and the Corporation, it successors and
assigns, involving section E will be resolved by arbitration in accordance with
section Q below, except any 280G determination made by Corporation’s outside
auditor shall be binding, final, and conclusive upon the Corporation and the
Executive.



F.   TERMINATION OF EMPLOYMENT: During the Term of this Agreement, Executive’s
employment is not at-will and may be terminated by the Corporation only on two
bases: (1) Cause; or (2) Without Cause. As used in this Agreement, “Cause” shall
mean that the Executive:



  (1)   committed an act or acts of personal dishonesty intended to result in
the Executive’s personal enrichment at the expense of the Corporation, and which
constitute(s) fraud, embezzlement, grand larceny or any felonious act;     (2)  
materially failed or refused to perform the Executive’s essential duties and
obligations as an employee of the Corporation;     (3)   committed an act of
willful misconduct;     (4)   was convicted of a felony or other serious crime;
    (5)   has engaged in the unlawful use of narcotics;     (6)   engaged in
abusive use of alcohol to a degree, or in a manner, that would materially and
adversely affect the performance of the Executive’s assigned work or degrade the
reputation of the Corporation;

Page 5 of 9



--------------------------------------------------------------------------------



 





  (7)   violated the terms of the Confidentiality, Trade Secrets and
Noncompetition Agreement he signed on March 1, 1999;     (8)   violated or
breached the terms of this Agreement; or     (9)   is unable to perform the
essential functions of his position due to disability, injury, or illness as set
forth in section I below or due to death.



In accordance with these definitions of Cause, the Board, or a delegated
committee of the Board, will in its sole discretion decide whether the Executive
shall be terminated for Cause after affording the Executive an opportunity to be
heard on the matter. The Board, or the delegated committee of the Board, will in
its sole discretion determine the time, place, and manner of the opportunity for
the Executive to be heard, but to the extent practicable any such meeting will
take place in Montgomery County, Maryland during regular business hours. If the
Executive fails to appear or to follow the manner of opportunity afforded by the
Board or its committee, the Board, or the delegated committee, may render its
decision without hearing the Executive’s views.

Any reason for termination other than those set forth above will be deemed to be
Without Cause.



G.   TERMINATION WITHOUT CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated Without Cause and there has not been a “change in
control” as defined in section E, Executive will be entitled to receive the
following compensation and benefits:



  1.   Base Compensation: The Corporation shall pay the Executive his then
current salary for the remaining Term of this Agreement or for a period of six
(6) months, which ever period is greater. Such compensation shall be paid in
equal monthly payments and will be subject to all appropriate federal, state and
local withholding requirements.     2.   Stock Options: The disposition of any
and all stock options granted by the Corporation to the Executive will be
governed by the 1997 Incentive Plan.     3.   Bonus Compensation: The
Corporation shall pay the Executive, within thirty (30) calendar days of
termination, his performance bonus, pro-rated to reflect the date of
termination.     4.   Medical Benefits: If the Executive elects to continue
medical benefits coverage under COBRA, the Corporation will pay the applicable
COBRA premium for a period of the lesser of eighteen (18) months or until such
time as the Executive obtains other employment that provides medical benefits
coverage, provided the

Page 6 of 9



--------------------------------------------------------------------------------



 





      Executive and any of his eligible dependents elect COBRA continuation
coverage. This provision is otherwise subject to all applicable COBRA
continuation requirements and does not alter the Corporation’s right to amend or
terminate its medical plan.     5.   Other Benefits: If the Executive is
involved in pre-approved course work eligible for reimbursement under the
Corporation’s Tuition Assistance Program (“Program”) or has an education
assistance loan outstanding under that Program, the Corporation will reimburse
any remaining balance due on the course work and forgive any indebtedness in
connection with the outstanding education assistance loan. This provision is
otherwise subject to all applicable Tuition Assistance Program requirements and
does not alter the Corporation’s right to amend or terminate its Program.



H.   TERMINATION WITH CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated for Cause, Executive will be entitled to no future
compensation from the Corporation and any and all stocks options granted by the
Corporation to the Executive will be disposed of in accordance with the 1997
Incentive Plan. Moreover, the Executive will not earn any additional
compensation after the effective date of such termination.   I.   DISABILITY: If
the Executive is unable to perform the essential functions of his position due
to illness, injury, or incapacity for a period of more than twelve weeks
following the use of all available Paid Personal Leave (“PPL”), the compensation
otherwise payable to him under this Agreement shall cease and the Corporation
may terminate his employment unless the Board determines otherwise or the
Executive is able to perform the essential functions of his position with
reasonable accommodation.   J.   TERMINATION OF EMPLOYMENT BY EXECUTIVE:
Executive may terminate his employment upon thirty (30) days written notice to
the President and CEO. Unless otherwise provided herein, if the Executive
terminates his employment, the Executive shall only be entitled to base
compensation through the last day actually worked as well as any bonus
compensation for which the work period and performance criteria have been fully
met. The Board may provide the Executive with additional compensation, if the
Board in its discretion deems such additional compensation warranted. Also, the
disposition of any and all stock options granted by the Corporation to the
Executive will be governed by the 1997 Incentive Plan.   K.   CONFIDENTIALITY
AND NONCOMPETITION: By signing below, the Executive acknowledges his ongoing and
continuing obligation to abide by the Confidentiality, Trade Secrets and
Noncompetition Agreement that he executed on March 1, 1999 (“Trade Secrets
Agreements”), which is attached hereto as Exhibit 3 and incorporated herein by
reference.

Page 7 of 9



--------------------------------------------------------------------------------



 





L.   NO PRIOR AGREEMENTS: The Executive represents and warrants that he is not a
party or otherwise subject to or bound by the terms of any contract, agreement
or understanding which in any manner would limit or otherwise affect his ability
to perform his obligations hereunder. The Executive further represents and
warrants that his employment with the Corporation will not require the
disclosure or use of any confidential information belonging to prior employers
or to other persons or entities. The Executive understands that the Corporation
does not expect or desire and in fact disapproves of and forbids the Executive
to use or disclose, in the performance of his duties for the Corporation, any
such confidential information belonging to prior employers or other persons or
entities.   M.   ASSIGNMENT: This Agreement is personal to Executive and may not
be assigned in any way by Executive without prior written consent by the Board
of Directors of the Corporation. Any attempted assignment by Executive will be
void. Notwithstanding anything in this section to the contrary, however, this
Agreement may be assigned by the Corporation to any parent, subsidiary,
successor, or affiliate entity. The rights and obligations under this Agreement
will inure to the benefit of and will be binding upon the heirs, legatees,
administrators, and personal representatives of Executive and upon the
successors, representatives, and assigns of the Corporation.   N.   ILLEGAL OR
INVALID PROVISION: The parties intend for all provisions of this Agreement to be
enforced and enforceable to the fullest extent permitted by law. If any
provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future laws in effect during the term hereof, however, that
provision will be fully severable. This Agreement will be construed and enforced
as if such illegal, invalid, or unenforceable provision had never comprised a
part hereof, and the remaining provisions will remain in full force and effect
and will not be affected by the illegal, invalid, or unenforceable provision or
by its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision, there will be added automatically, as a
part of this Agreement, a provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and be legal, valid, and
enforceable.   O.   GOVERNING LAW: This Agreement shall be construed and
governed by the laws of the State of Maryland without regard to any conflict of
laws rules or provisions.   P.   ENTIRE AGREEMENT: This Agreement constitutes
the entire Agreement between the Corporation and the Executive. This Agreement
may not be changed orally, but only by an agreement in writing signed by the
parties. This Agreement supersedes all prior agreements, discussions or
statements regarding the Executive’s employment, except for the Confidentiality,
Trade Secrets and Noncompetition Agreement attached hereto as Exhibit 3, which
will survive.   Q.   ARBITRATION: Notwithstanding any other provision in this
Agreement, any claim or controversy relating to or arising out of this Agreement
shall be resolved exclusively by

Page 8 of 9



--------------------------------------------------------------------------------



 





    arbitration in accordance with the commercial rules then obtaining of the
American Arbitration Association. This Arbitration provision, including any
challenges to its enforceability, is governed by the Federal Arbitration Act.
The arbitration shall take place in Montgomery County, Maryland. The Corporation
and Executive shall bear separately their respective attorney’s fees. The
Corporation shall bear the cost of the arbitration and any fees required by the
commercial rules then obtaining of the American Arbitration Association.   R.  
MUTUAL UNDERSTANDING: Each party has read this entire Agreement, fully
understands the contents hereof, has had the opportunity to obtain independent
advice as to its legal effect, and is under no duress or obligation of any kind
to execute it. This Agreement reflects the mutual understanding of the parties
with the respect to all subject matters addressed herein and will be construed
accordingly.

BioReliance Corporation

              By:   /s/ William J. Gedale   By:   /s/Allan J. Darling  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    William J. Gedale
Chairman, Compensation Committee
Board of Directors       Allan J. Darling, Ph.D.

Address: 14920 Broschart Road
Rockville, MD 20850

              Date:   August 26, 2002   Date:   August 12, 2002  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Page 9 of 9